Per Curiam.

We adopt the findings, conclusions, and x-ecommendation of the board. A public reprimand is the appropiiate sanction for respondent’s isolated act of misconduct. See Akron Bar Assn. v. Naumoff (1991), 62 Ohio St.3d 72, 578 N.E.2d 452, and Mahoning Cty. Bar Assn. v. Gilmartin (1991), 62 Ohio St.3d 10, 577 N.E.2d 350, where we publicly reprimanded and ordered attorneys to make full restitution to clients for violating DR 2-106(A). As the board found, once respondent became aware of his error in retaining a fee from the burial fee account, he made complete restitution to the beneficiaries of the testamexxtary *327trust and accepted complete responsibility for his actions. Respondent is hereby publicly reprimanded. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.